               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RICHARD C. ANGINO, et al.,              :        1:17-cv-954
              Plaintiffs,                :
                                         :
       v.                                :        Hon. John E. Jones III
                                         :
 TRANSUNION, LLC,                        :
              Defendants.                :

                                  MEMORANDUM

                                  November 19, 2018

       Before the Court is Defendant Transunion, LLC’s (hereinafter

 “Transunion”) Motion for Summary Judgment (“the Motion”). (Doc. 47).

 Plaintiffs Richard C. Angino and Alice K. Angino (hereinafter collectively referred

 to as “Plaintiffs”) filed a brief in opposition on September 20, 2018. (Doc. 52).

 Transunion filed a reply on October 4, 2018. (Doc. 54). The Motion is therefore

 ripe for our review. For the reasons that follow, the Motion shall be granted and

 judgment shall be entered in favor of Transunion.

I.     BACKGROUND

       The undisputed facts taken from the record are as follows. Over the last

 several decades, Plaintiffs have made a series of successful financial investments

 and engaged in numerous successful business ventures, particularly in real estate.

 (Doc. 1 at ¶¶ 5-6). Beginning in 2008, however, Plaintiffs experienced a number

 of financial difficulties resulting from the recession and collapse of the real estate
                                             1 
  
market. (Doc. 48 at ¶ 10). In 2008, Plaintiffs lost $2.8 million in stock value when

the stock market crashed. (Doc. 48 at ¶ 11). Plaintiffs’ financial troubles

worsened in May 2010 when Santander Bank “called” Plaintiffs’ loans totaling

$6.3 million. (Doc. 50 at ¶ 13). A judgment amounting to more than $6.3 million

in favor of Santander Bank was entered against Plaintiffs on July 23, 2014. (Doc.

49-1 at 11, 70:19-24).

      Since 2014, various creditors have denied Plaintiffs’ applications for credit.

(Doc. 53 at ¶ 7; Doc. 49-1 at 142-70; Doc. 53 at ¶ 28). These credit decisions were

based on adverse information contained in Plaintiffs’ credit file. (Doc. 49-1 at

142-70).

      Starting in 2016, Plaintiffs filed numerous dispute letters with Transunion

about their credit file. (Doc. 1 at ¶ 30). In the dispute letters, Plaintiffs challenged

the accuracy of Transunion’s categorization as “Adverse Accounts” several

accounts on which Plaintiffs had made late payments. (Doc. 1-1 at 105-06). These

accounts include a Santander Bank mortgage on which Plaintiffs made late

payments starting in February 2012, (Doc. 1-1 at 105-06; Doc. 49-1 at 55; Doc. 49-

1 at 45, 102:18-19), a Wells Fargo Home Mortgage account on which Plaintiffs

made late payments starting in August 2012, (Doc. 1-1 at 105-06; Doc. 49-1 at 55-

56), a Santander Bank second mortgage on which Plaintiffs made late payments

starting in March 2013, (Doc. 1-1 at 105-06; Doc. 49-1 at 55; Doc. 49-1 at 45,


                                           2 
 
  102:18-19), a Santander Bank line-of-credit on which Plaintiffs made late

  payments starting in October 2013, (Doc. 1-1 at 105-06; Doc. 49-1 at 55; Doc. 49-

  1 at 44, 99:5-21), and an American Honda Finance account on which Plaintiffs

  made a late payment in August 2015. (Doc. 1-1 at 105-06; Doc. 49-1 at 22,

  162:18-163:2; Doc. 50 at ¶ 7).

        Plaintiffs concede that they made late payments on each of these accounts,

  (Doc. 1-1 at 105-06; Doc. 49-1 at 22, 162:18-163:2; Doc. 49-1 at 55-56; Doc. 49-1

  at 44, 99:5-21; Doc. 49-1 at 45, 102:18-19; Doc. 50 at ¶ 7), but assert that the late

  payments should no longer affect their credit score since their financial

  circumstances have improved. (Doc. 1 at ¶¶ 14-18; Doc. 49-1 at 32, 203:5-22;

  Doc. 49-1 at 32-33, 205:20-206:4; Doc. 49-1 at 22, 163:4-16; Doc. 49-1 at 85-104;

  Doc. 50-1 at 16-56).

II.     STANDARD OF REVIEW

        Summary judgment is appropriate if the moving party establishes “that there

  is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” only if there is a

  sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

  and a fact is “material” only if it might affect the outcome of the action under the

  governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,

  172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248


                                             3 
   
(1986)). A court should view the facts in the light most favorable to the non-

moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

      Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1).

      A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a factfinder could draw from them.

See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.


                                          4 
 
   Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

   U.S. at 247-48) (quotation marks omitted).

III.     DISCUSSION

         Plaintiffs assert both federal statutory claims under the Fair Credit Reporting

   Act, (FCRA), 15 U.S.C. § 1681 et seq., and state common law claims. We will

   address these claims in turn.

         A.     Negligent Noncompliance with FCRA

         Plaintiffs’ Complaint sets forth one count of negligent noncompliance with

   the FCRA. Plaintiffs’ claims under this statutory scheme are essentially twofold:

   (1) that Transunion did not maintain reasonable procedures to ensure maximum

   possible accuracy, in violation of 15 U.S.C. § 1681e(b); and (2) that Transunion

   did not conduct reasonable investigations of Plaintiffs’ disputes to their credit

   report, in violation of 15 U.S.C. § 1681i(a).

                1.     Failure to Maintain Reasonable Procedures

         The FCRA requires a credit reporting agency (“CRA”) to follow reasonable

   procedures to assure the maximum possible accuracy of its reporting. See 15

   U.S.C. § 1681e(b). A case of negligent noncompliance with § 1681e(b) consists of

   four elements: “(1) inaccurate information was included in a consumer’s credit

   report; (2) the inaccuracy was due to defendant’s failure to follow reasonable

   procedures to assure maximum possible accuracy; (3) the consumer suffered


                                              5 
    
injury; and (4) the consumer’s injury was caused by the inclusion of the inaccurate

entry.” Schweitzer v. Equifax Info. Sols. LLC, 441 F. App’x 896, 902 (3d Cir.

2011) (quoting Philbin v. Trans Union Corp., 101 F.3d 957, 963 (3d Cir. 1996)).

“A report is inaccurate when it is ‘patently incorrect’ or when it is ‘misleading in

such a way and to such an extent that it can be expected to [have an] adverse[]’

effect.” Id. (quoting Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415

(4th Cir. 2001)) (brackets in original).

      Plaintiffs here do not dispute the accuracy of the data reported by

Transunion. In fact, Plaintiffs have expressly admitted that they made late

payments on each of the disputed accounts. Instead, Plaintiffs argue that

Transunion improperly listed the accounts under the “Adverse Accounts” heading

on Plaintiff’s credit report when, for example, “there was only one late payment

reported as thirty (30) days past due,” (Doc. 52 at 8), or when Plaintiffs paid an

account “regularly except for one month” and then paid the account in full. (Id. at

9). The FCRA expressly allows CRAs to report “adverse item[s] of information”

up to seven years after the adverse event. 15 U.S.C. § 1681c(a)(5) (emphasis

added); see also Seamans v. Temple Univ., 744 F.3d 853, 860 (3d Cir. 2014)

(“‘[A]dverse items of information’ . . . may be reported only for seven years after

the adverse event.’” (brackets omitted)). The “Adverse Accounts” notation is

nothing more than a heading on Plaintiffs’ credit report indicating the accounts that


                                           6 
 
contain adverse items of information. Plaintiffs have not produced any evidence

showing either an inaccuracy in the reporting of the late payments or that the late

payments occurred more than seven years before the dates of the reports.1

              Plaintiffs also question terms such as “serious delinquency” and “amount

owed on revolving accounts is too high,” which appear on credit decision letters

Plaintiffs received from creditors. These notations, however, are not part of the

“information” contained in Plaintiffs’ consumer reports, see 15 U.S.C. § 1681e(b),

but instead reflect the “key factors” that adversely affected Plaintiffs’ credit scores

as required by the FCRA’s consumer disclosure provisions. See id. §

1681g(f)(1)(C) (requiring credit reporting agencies to disclose “key factors” that

adversely affected a consumer’s credit score). The FCRA distinguishes between

consumer reports and consumer disclosures. “Once CRAs receive credit

information from furnishers, they compile and distribute the information to

subscribers through credit reports, and to consumers through consumer

disclosures.” Shaw v. Experian Info. Sols. Inc., 891 F.3d 749, 752 (9th Cir. 2018).

FCRA’s accuracy requirement pertains to the preparation of “consumer reports,”

not to consumer disclosures. See id. § 1681e(b); see also Holmes v. TeleCheck
                                                            
1
  Plaintiffs claim that it was improper for Santander Bank to demand full payment of the
$250,000 line-of-credit in October 2014. (Doc. 49-1 at 31-32, 201:11-202:2; Doc. 50 at ¶ 5).
However, that is irrelevant for our purposes because Santander Bank reported Plainitiffs’
payments as late. See Serfess v. Equifax Credit Info. Servs., No. 13-406 (RBK/JS), 2014 U.S.
Dist. LEXIS 120138, at *20 (D. N.J. Aug. 28, 2014) (“[A] credit reporting agency is not required
to referee a dispute between a consumer and lender.”). Plaintiffs proffer no evidence that
Transunion inaccurately reported information from Santander Bank.
                                                               7 
 
Int’l, Inc., 556 F. Supp. 2d 819, 839 (M.D. Tenn. 2008). “In other words, a claim

for inaccuracies in a file disclosure is not cognizable under the FCRA.” Holmes,

556 F. Supp 2d at 839. None of the disclosures Plaintiffs obtained fall within the

FCRA’s definition of “consumer reports.” See 15 U.S.C.

§1681a(d)(2)(A)(i) (“[T]he term ‘consumer report’ does not include . . . any report

containing information solely as to transactions or experiences between the

consumer and the person making the report.”).

      Plaintiffs, by their own admissions, cannot satisfy the threshold element of

inaccuracy of a § 1681e(b) claim. Thus, inasmuch as there is no genuine issue of

material fact concerning the accuracy of the information included in their

consumer credit reports, we will grant summary judgment in favor of Transunion

on this claim.

             2.     Failure to Conduct Reasonable Investigations

      Plaintiffs next claim that Transunion failed to conduct reasonable

investigations as required by 15 U.S.C. § 1681i(a). The Third Circuit has

enumerated the elements of a § 1681i(a) claim as follows: (1) that the consumer

disputed the accuracy of an item in his or her credit file and (2) that a reasonable

investigation by the agency could have uncovered the inaccuracy. See Cushman v.

TransUnion Corp., 115 F. 3d 220, 226 (3d Cir. 1997). Similar to the aforestated

claim, an assertion that Transunion failed to conduct reasonable investigations, as


                                           8 
 
required by § 1681i(a), implies inaccurate data disputed by the consumer. See

Schweitzer, 441 F. App’x at 904 n.9 (finding summary judgment on a § 1681i

claim properly granted in favor of a CRA because no genuine issue of material fact

as to the accuracy of the consumer credit report existed). Thus, it is evident that a

consumer can only achieve relief under § 1681i(a) if the disputed data was

inaccurate.

         As we have previously noted, Plaintiffs have admitted to the accuracy of

Transunion’s records. Thus, with no discernible inaccuracy, this claim likewise

fails. Accordingly, we will grant summary judgment on Plaintiffs § 1681i(a)

claim.

         B.    Willful Noncompliance with FCRA

         Plaintiffs’ Complaint also sets forth one count of willful noncompliance with

the FCRA. The FCRA imposes civil liability on credit reporting agencies that

“willfully fail[] to comply with any requirement” under the FCRA. 15 U.S.C. §

1681n(a). Plaintiffs base their claim on the same set of facts that formed the basis

for their negligent noncompliance claims. However, as we have already noted,

Plaintiffs presented no evidence that Transunion even negligently failed to comply

with the FCRA and certainly no evidence that Transunion did so willfully.

Accordingly, we will also grant summary judgment on Plaintiffs § 1681n(a) claim.

         C.    Common Law Claims


                                           9 
 
            Finally, Plaintiffs’ Complaint sets forth one count of common law

      defamation and one count of common law fraud.

            In Pennsylvania, “[d]efamation, of which libel, slander, and invasion of

      privacy are methods, is the tort of detracting from a person’s reputation, or injuring

      a person’s character, fame, or reputation, by false and malicious statements.”

      Joseph v. Scranton Times L.P., 959 A.2d 322, 334 (Pa. Super. Ct. 2008) (emphasis

      added). “In order to be actionable, the words must be untrue, unjustifiable, and

      injurious to the reputation of another.” Id.

            A common law cause of action for fraud contains the following elements:

      “(1) a representation; (2) which is material to the transaction at hand; (3) made

      falsely, with knowledge of its falsity or recklessness as to whether it is true or

      false; (4) with the intent of misleading another into relying on it; (5) justifiable

      reliance on the misrepresentation; and (6) the resulting injury was proximately

      caused by the reliance.” Gibbs v. Ernst, 647 A.2d 882, 889 (Pa. 1994) (emphasis

      added).

            In light of Plaintiffs’ failure to proffer any evidence showing an inaccuracy

      in their credit reports, we will also grant summary judgment on Plaintiffs’

      defamation and fraud claims.

IV.         CONCLUSION




                                                 10 
       
      Based on the foregoing analysis, the Court shall grant Transunion’s Motion

for Summary Judgment. We shall issue a separate order in accordance with this

ruling.




                                       11 
 
